Citation Nr: 1524977	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-43 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a visual disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to a rating in excess of 10 percent for dermatosis of the left hand. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to nonservice-connected pension.

7.  Entitlement to special monthly pension.

8.  Entitlement to special monthly compensation based on the need for aid and attendance or on being housebound.

REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for hepatitis C, a psychiatric disability, and a visual disability; entitlement to TDIU; and entitlement to special monthly pension, special monthly compensation based on the need for aid and attendance or being housebound, and nonservice-connected pension are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Left hand dermatosis is manifested by at least 5 percent but less than 20 percent of exposed areas affected, and less than 20 percent of the entire body affected, and is treated with topical medication.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left hand dermatosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7819-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in November 2008 and February 2011.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left hand disability is rated 10 percent disabling under Diagnostic Codes 7819-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  The hyphenated diagnostic codes indicate an unlisted skin disease rated by analogy.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7806, used to rate dermatitis or eczema, a 0 percent rating requires that less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2014).  

The Board notes that Diagnostic Code 7819 and Diagnostic Code 7806 suggest the consideration of rating as disfigurement of the head, face, or neck, depending upon the predominant disability.  However, as the head, face, and neck are not involved in the Veteran's disability, the Board finds that those Diagnostic Codes used for rating disfigurement are inapplicable.

On VA skin examination in November 2008, the Veteran reported a constant left hand rash that was a little sore but had no pain. The Veteran reported use of Vaseline Intensive Care lotion three to four times a day to keep the hand from being dry.  Physical examination revealed 0 percent of exposed areas (head, face, neck, hands) affected and less than 5 percent of total body area affected.  The examiner noted the top dorsal aspect of the left had had a hyperpigmented area with hypertrophied skin over the left hand.  The examiner noted the appearance was the typical clinical presentation of eczema.

In the October 2010 substantive appeal, the Veteran reported that his left hand disability was worse, had become painful, and was itchy.  He indicated the infected area was expanding and had become darker. 

On VA skin examination in February 2011, the Veteran reported itching and burning treated with topical corticosteroid cream once or twice a day.  Physical examination found 7 percent of exposed areas (head, face neck, and hands) affected and 1 percent of the total body area affected.  The examiner identified a round area of desquamation in the left ulnar area of the wrist with a 1.5 inch diameter to include hyperpigmentation over the first and second metacarpal bone with some thickening of the skin over this area.  The examiner indicated that the Veteran had a chronic dermatitis that has been diagnosed as lichen simplex chronicus in the past, that tended to break out with moisture exposure.  The Veteran stated that his left hand disability affected his ability to work in food handling as a cook.  The examiner indicated that the disability did not cause total social impairment and could be manageable by wearing a glove as needed.  

The Veteran has appealed the 10 percent evaluation for the left hand dermatitis disability.  After a review of the evidence of record, the Board finds that an increased rating for the Veteran's left hand disability is not warranted.  In order to warrant a higher 30 percent rating under Diagnostic Code 7806, there must be 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  The evidence of record shows that the Veteran's dermatitis left hand has been manifested by, at worst, 1 percent of total body area affected, and 7 percent of exposed areas, and is treated with topical medication which is consistent with a 10 percent rating for the entire period on appeal.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered alternate diagnostic codes.  The disability is associated with the left hand.  There is no suggestion that the dermatitis has been present on the head, face, or neck.  As a result Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  In addition, there is no evidence of scars related to the service-connected dermatitis of the left hand that have covered an area of 144 square inches or more, involved underlying soft tissue damage, or been unstable or painful.  Therefore, the Diagnostic Codes pertaining to scars are not applicable.  C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  To the extent the Veteran indicated his left hand disability was painful, the medical and lay evidence shows the predominate disability resulting from the Veteran's left hand dermatitis disability is dermatitis such that it is most appropriately rated under Diagnostic Code 7806 for dermatitis or eczema, rather than as a scar.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the skin disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disability, that would make the schedular criteria inadequate.

The record shows that the manifestations of the left hand dermatitis are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the skin disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on percent of the affected total body surface area.  In addition, the evidence does not show frequent hospitalizations or that the skin disability caused marked interference with the Veteran's prior employment.  A VA examiner indicated that the disability could be managed by wearing a glove.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of any higher rating for the left hand skin disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left hand dermatosis is denied.


REMAND

In August 2014, the Veteran submitted a notice of disagreement with a November 2013 rating decision.  A statement of the case has not been issued on those issues.  Therefore, the Board must remand those claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

issue a statement of the case on the issues of entitlement to service connection for hepatitis C, a psychiatric disability, and a visual disability; entitlement to TDIU; and entitlement to special monthly pension, special monthly compensation based on the need for aid and attendance or being housebound, and nonservice-connected pension.  If the Veteran files a timely substantive appeal on any of those issues, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


